Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
The request filed on July 19, 2022 for a Request for Continuing Examination (RCE) under 37 CFR 1.114 is acceptable and an RCE has been established. Any previous finality is hereby withdrawn and a new action on the merits follows.  Any newly-submitted claims have been added.  An action on the RCE follows.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 7-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Recitations such as “to be coupled to the wire guide” on line 19 of claim 1 render the claims indefinite because it is unclear if the coupler is to be coupled to the wire guide or if the fixing hole is to be coupled to the wire guide.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20180127911) in view of EP 1 363 375.  Chen et al. discloses a washing machine comprising:
a cabinet 21 equipped with a first electronic part 24 therein and having an opening (not numbered, but shown in figure 2 being closed by the door 22) to put in laundry; 
a door 22 equipped with a second electronic part 25 therein and configured to open or close the opening; 
a hinge assembly 26 including a link unit 262 disposed between the cabinet 21 and the door 22, the hinge assembly configured to connect the door with the cabinet; and 
a wire (not shown, but see line 15 of paragraph 81) configured to electrically connect the first electronic part and the second electronic part, 
wherein the link unit comprises: 
a wire guide 264 recessed relative to a surface of the link unit 262 to accommodate the wire therein; and 
a link unit cover (not shown, but set forth on lines 1-5 of paragraph 82) detachably coupled to the wire accommodated in the wire guide from being exposed to an outside of the link unit, and
		wherein the link unit cover comprises a cover body (not shown) to cover the wire guide (claim 1);
wherein the wire is configured to penetrate the hinge assembly to connect the first electronic part and the second electronic part (claim 2);
	wherein the door further comprises a back plane (not numbered, but shown in figure 7) facing the opening and having a through hole (not shown, but the door 22 requires a through hole in order for the wire harness to connect to the second electronic part), a first end of the wire is connected to the second electronic part 25, and a second end of the wire is configured to pass through the through hole and the hinge assembly to connect to the first electronic part 24 (claim 3).
Chen et al. is silent concerning the link unit cover comprising a coupler including a fixing hole.
However, EP 1 363 375 discloses a link unit cover 20 comprising a cover body (labeled below) to cover a wire guide 70 and including an exterior surface (labeled below) opposite to the covered wire guide 70, a wire outlet (labeled below) protruding (upwardly as shown in figure 4) from the exterior surface away from the covered wire guide 70 and at least partially covering a wire (labeled below), and a coupler including a fixing hole (labeled below) to be coupled to the wire guide 70 (claim 1);
wherein the link unit cover 20 has a recessed part (labeled below) formed on one side of the link unit cover 20, the recessed part is configured to form a wire receiver (labeled below), and the wire receiver is configured to receive a wire (labeled below) with the wire guide 70 when the link unit cover is coupled to the wire guide (claim 7);
wherein the coupler is formed at an end of the cover body as shown in figure 4 (claim 16);
wherein the cover body extends in a first direction and the coupler extends in a second direction substantially perpendicular to the first direction (claim 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the sealing cover of Chen et al. with the sealing cover, as taught by EP 1 363 375, to more securely attach the cover to the wire guide.
With respect to claim 18, the wire guide 264 extends downwardly as shown in figures 8-10 of Chen et al.  Thus, the coupler of EP 1 363 375 would extend upwardly from the cover body and into the downwardly facing channel of the wire guide 264 when the cover is connected to the wire guide 264.

Claims 4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of EP 1 363 375 as applied to claims 1-3, 7 and 16-18 above, and further in view of Cho et al. (US 2007/0130730).
	Chen et al., as modified above, discloses that the hinge assembly comprises a first bracket 261 coupled to the cabinet 21; the link unit 262 is configured to pivotally connect the first bracket and the door, wherein the wire is configured to pass through the link unit to connect the first electronic part and the second electronic part (claim 4).
	Chen et al., as modified above, is silent concerning a second bracket coupled to the door.
	However, Cho et al. discloses a second bracket 32c (fig. 6) coupled to a door 30 and a link unit 220 is configured to pivotally connect a first bracket 210 and the second bracket 32c.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Chen et al., as modified above, with a second bracket, as taught by Cho et al., to securely attach the link unit to the door.
With respect to claim 8, the door of Chen et al., as modified above, further comprises a back plane (labeled below) positioned to face the opening when the door is in a closed position, the back plane having a through hole (labeled below), the link unit 262 further comprises a wire inlet (labeled below), the wire inlet located adjacent to the second bracket, and the wire passes through the through hole and is inserted into the wire inlet to the wire guide.
With respect to claim 9, the link unit cover is coupled to the wire guide such that a portion of the wire guide adjacent to the second bracket forms an opened portion (labeled below), and the wire inlet is formed in the opened portion of the wire guide.
With respect to claim 10, a wire outlet (labeled below) is formed on the link unit cover 20 adjacent to the first bracket.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of EP 1 363 375 and Cho et al. as applied to claims 4 and 8-10 above, and further in view of Pohl et al. (US 5787724).  Pohl et al. discloses a protective member 154 (fig. 4) coupled to at least one of a wire inlet, as shown in figure 4, and a wire outlet while enclosing a wire 153 to prevent snapping of the wire (claim 11); wherein the protective member 154 has an elastic material as shown by the cross sectional shading in figure 4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Chen et al., as modified above, with a protective member, as taught by Pohl et al., to prevent the wire from chafing against the structure defining the wire inlet.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of EP 1 363 375 as applied to claims 1-3, 7 and 16-18 above, and further in view of Shaw et al. (US 2005/0050926).  Shaw et al. discloses a door 23 that has a laundry inlet (not numbered, but shown in figure 6) formed thereon to communicate with an opening (not numbered, but shown in figure 6), and further comprises a secondary door 30 installed to open or close the laundry inlet.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Chen et al., as modified above, with a secondary door, as taught by Shaw et al., to enable a user to insert laundry without having to open the primary door.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of EP 1 363 375 and Shaw et al. as applied to claim 13 above, and further in view of Zhang et al. (US 2016/0201251).  Zhang et al. discloses a washing machine having a door 4, wherein the door includes a door lock switch (not shown, but see paragraph 44, lines 3-4) configured to control whether to lock the door 4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Chen et al., as modified above, with a door lock switch on the secondary door, as taught by Zhang et al., to enable a user to selectively lock and unlock the secondary door.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of EP 1 363 375 and Cho et al. as applied to claims 4 and 8-10 above.  Chen et al., as modified above, discloses that the hinge assembly comprises: a second shaft 263 configured to connect the second bracket 32c and a second end of the link unit 262, but is silent concerning a first shaft configured to connect the first bracket and a first end of the link unit.
However, Cho et al. discloses a first shaft 230 configured to connect a first bracket 210 and a first end of a link unit 220.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Chen et al., as modified above, with a first shaft, as taught by Cho et al., to enable the door to pivot further away from the cabinet to more fully open the opening for ease of placing clothes in and removing clothes from the washing machine.


    PNG
    media_image1.png
    1627
    1084
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1473
    956
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    1036
    1099
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    854
    1086
    media_image4.png
    Greyscale


Response to Arguments
Applicant's arguments filed June 20, 2022 have been fully considered but they are moot in view of the new grounds of rejection.  

Conclusion
THIS ACTION IS NOT MADE FINAL.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836. The examiner can normally be reached 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634